DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 8, 10, 11, and 13 objected to because of the following informalities:  
Claims 1 and 10 should recite “the storage engine is configured to:” and “select a set of storage drives including M of the plurality of storage drives based at least in part on the expected performance for the plurality of storage drives; and write corresponding data to the selected set of M storage drives using the corresponding RAID encoding.”
Claims 2, 8, 11, and 13 should recite “wherein the storage engine is further configured to:”
Claims 8, 13, and 20 recites in part “wherein for each write request, the metadata tree includes a corresponding entry wherein a key of the entry comprises”, this should be written “wherein for each write request, the metadata tree includes a corresponding entry, and wherein a key of the entry comprises”
Claim 10 recites “determine a number, M, of the plurality of storage drives that have expected performance which have an acceptable level of expected performance, wherein M is less than a total number, N, of the storage drives”. This appears to be a copy/paste error as there is a sentence inside of a sentence. For the .

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 10, 11, and 15 recites the limitation "the storage drives" in repeatedly throughout the aforementioned claims.  There is insufficient antecedent basis for this limitation in the claims. Independent claims 1, 10, and 14 identify “a plurality of storage drives”, thus it is unclear which of the “plurality of storage drives” is “the storage drives”. As currently written, it is unclear how many of the claimed “plurality of storage drives” the storage engine is coupled to, potentially leaving some of the claimed “plurality of storage drives” not attached to anything in the system. For the purposes of examination, “the storage drives” will be interpreted as “the plurality of storage drives”.



	Claims 8, 13, and 20 recites the limitation "wherein a key of the entry comprises the user address and a value of the entry comprises the one or more corresponding physical addresses".  There is insufficient antecedent basis for this limitation in the claims. Previously in claim 8, a corresponding entry was made in the metadata tree for each write request, it is unclear if each of the corresponding entries previously identified is “the entry”. In addition, while independent claims 1 and 10 identified a user, independent claim 14 does not, and a “user address” was not identified in any of the previous claims, therefore it is unclear what is “the user address”. Similarly, no one or more corresponding physical addresses have yet been identified in the claims, therefore it is unclear what is “the one or more corresponding physical addresses”. For the purposes of examination, "wherein a key of the entry comprises the user address and a value of the entry comprises the one or more corresponding physical addresses" will be interpreted as "wherein a key of the corresponding entry comprises a user address and a value of the entry corresponding comprises 

As dependent claims 9 is directly dependent upon rejected claim 8 above, dependent claim 9 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claims 18 and 19 recite in part the limitation "a service level indicated by the user".  There is insufficient antecedent basis for this limitation in the claim. At no point in claim 18, 19, or in independent claim 14 has a user been identified, thus it is unclear what user is referenced by “the user”. For the purposes of examination, the write requests from claim 14 will be from a user, commiserate with corresponding independent claims 1 and 10, making “the user” of claims 18 and 19 the same user sending the write requests, commiserate with corresponding claims 6, 7, and 12.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 is currently dependent upon itself. For the purposes of examination, claim 11 will be considered to be dependent upon claim 10 instead.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 6, 7, 10, 12, 14, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshak et al (US 9,311,207 B1) hereinafter referred to as Marshak.

Regarding claim 1, Marshak teaches A system for RAID storage of data, the system comprising:
 a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN");
wherein for each of one or more of the plurality of write requests, the storage engine is
configured to
 determine a corresponding RAID encoding (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions
are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has a designated RAID level, therefore by selecting the tier, the RAID level is determined);
determine a number, M, of the plurality of storage drives required for the corresponding RAID encoding, wherein the number is less than a total number, N, of the plurality of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions
are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has an M number of disks in the tier, which is less than the total number of N disks in the entire array);
determine expected performance for one or more of the plurality of storage drives (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
select a set of storage drives including M of the plurality of storage drives based at least in part on the expected performance for the plurality of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Each tier is M number of the total array of N drives)
write corresponding data to the selected set of M storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation").

Independent claim 14 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claims 14 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.
	
Regarding claim 6, Marshak teaches The system of claim 1, wherein the storage engine is further configured to determine the RAID encoding corresponding to each write request based at least in part on a service level indicated by the user, wherein the service level includes a redundancy level (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; Data protection is a redundancy level).

Dependent claim 18 has substantially the same scope and limitations as claim 6 as it is the corresponding Method claim. Therefore, claims 18 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 7, Marshak teaches The system of claim 1, wherein the storage engine is further configured to determine the RAID encoding corresponding to each write request based at least in part on a service level indicated by the user, wherein the service level includes a data access speed (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; Different RAID levels, have different access speeds, IE RAID 1 is faster than RAID 5. Also the user can configure the tier based on device characteristics, such as speed).

Dependent claim 19 has substantially the same scope and limitations as claim 7 as it is the corresponding Method claim. Therefore, claims 19 is rejected under 35 U.S.C. 102(a)(1) for at least the same reasons as above.

Regarding claim 10, Marshak teaches A system for RAID storage of data, the system comprising:
 a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN");
wherein for each of one or more of the plurality of write requests, the storage engine is
 configured to 
determine an expected performance for each of the plurality of storage drives
 (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
determine a number, M, of the plurality of storage drives that have expected performance which have an acceptable level of expected performance, wherein M is less than a total number, N, of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each tier comprises an M number of drives that is less than N number of total drives in the system);
determine, based at least in part on the number, M, of the plurality of storage drives, a corresponding RAID encoding (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has an M number of disks in the tier and a specified RAID level. The RAID level for that tier is at least partially determined by the M number of drives available on that tier, otherwise that tier would not be functional);
select a set of storage drives including M of the plurality of storage drives having the acceptable level of expected performance based at least in part on the corresponding RAID encoding (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; a number of drives in the selected tier (set of storage drives including M) are chosen)
write corresponding data to the one or more selected storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation").

Regarding claim 12, Marshak teaches The system of claim 10, wherein the storage engine is further configured to determine the RAID encoding corresponding to each write request based at least in part on a service level indicated by the user, wherein the service level includes a data access speed (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; Different RAID levels, have different access speeds, IE RAID 1 is faster than RAID 5. Also the user can configure the tier based on device characteristics, such as speed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshak in view of Simionescu et al (US 2015/0286438 A1) hereinafter referred to as Simionescu.

	Regarding claim 2, Marshak teaches The system of claim 1, wherein the storage engine is configured to: determine the expected performance by determining a queue for each of the N storage drives (Marshak Col. 10 Lines 23-26, "The performance data 136 may be used in determining a workload for one or more physical devices, a pool or group of physical devices"; Col. 10 Lines 45-47, "The wait time is the amount of time the I/O request spends waiting in line or queue waiting for service ( e.g., prior to executing the I/O operation)"); and select the set of M storage drives by excluding one or more of the storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)), however Marshak does not explicitly teach determining the performance with a queue depth.
Simionescu teaches determine the expected performance by determining a queue depth (Simionescu [0044] "Based on one or more characteristics associated with the type of flash-based storage elements present in a set of storage devices coupled to the host bus adapter, a RAID type, I/O queue depth, and in some cases I/O sizes, a data storage driver determines when it is proper to change the mode of operation to optimize the performance of write commands issued from the host computer to the data storage controller"; Simionescu teaches a system that controls the path (set of drives) that the write command will be written to based off of the depth of the I/O queue).
As Marshak and Simionescu are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Queue depth of Simionescu. One of ordinary skill in the art would have been motivated to make 

Dependent claim 15 has substantially the same scope and limitations as claim 2 as it is the corresponding Method claim. Therefore, claims 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

	Regarding claim 3, the combination of Marshak and Simionescu teaches The system of claim 2, wherein the queue depth for each of the plurality of storage drives comprises a sum of a number of pending reads and a number of pending writes (Simionescu [0044] "Based on one or more characteristics associated with the type of flash-based storage elements present in a set of storage devices coupled to the host bus adapter, a RAID type, I/O queue depth, and in some cases I/O sizes, a data storage driver determines when it is proper to change the mode of operation to optimize the performance of write commands issued from the host computer to the data storage controller"; Simionescu teaches a system that controls the path (set of drives) that the write command will be written to based off of the depth of the I/O queue. As the system is monitoring the queue depth of all I/O operations, the number of both read and write operations are monitored and summed).

Regarding claim 4, the combination of Marshak and Simionescu teaches The system of claim 2, wherein the queue depth for each of the plurality of storage drives comprises a sum of a weighted number of pending reads and a weighted number of pending writes (Simionescu [0044] "Based on one or more characteristics associated with the type of flash-based storage elements present in a set of storage devices coupled to the host bus adapter, a RAID type, I/O queue depth, and in some cases I/O sizes, a data storage driver determines when it is proper to change the mode of operation to optimize the performance of write commands issued from the host computer to the data storage controller"; [0046] "For different write command sizes, the driver executes bucket logic. A bucket is assigned for a defined range of I/O sizes. For each bucket, the driver reads a queue depth value from firmware. The queue depth and I/O size are used to determine when to switch from the second or alternative path to the first data path"; Simionescu teaches a system that controls the path (set of drives) that the write command will be written to based off of the depth of the ).

Dependent claim 16 has substantially the same scope and limitations as claim 4 as it is the corresponding Method claim. Therefore, claims 16 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 5, the combination of Marshak and Simionescu teaches The system of claim 2, wherein a first one of the one or more of the plurality of write requests is written to a first set of M storage drives and a second one of the one or more of the plurality of write requests is written to a second set of M storage drives which is different from the first set of M storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Some of the data (first write) is allocated to one tier (first set of M drives), while other data (second write) is allocated to a different tier (second set of M drives)).

Dependent claim 17 has substantially the same scope and limitations as claim 5 as it is the corresponding Method claim. Therefore, claims 17 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 11, Marshak teaches The system of claim 11, wherein the storage engine is configured to determine the expected performance by: determining a queue for each of the N storage drives (Marshak Col. 10 Lines 23-26, "The performance data 136 may be used in determining a workload for one or more physical devices, a pool or group of physical devices"; Col. 10 Lines 45-47, "The wait time is the amount of time the I/O request spends waiting in line or queue waiting for service ( e.g., prior to executing the I/O operation)"); and select the set of M storage drives by excluding one or more of the storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)), however Marshak does not explicitly teach determining the performance with a queue depth, the queue depth comprising a sum of a weighted number of pending reads and a weighted number of pending writes.
Simionescu teaches determine the expected performance by determining a queue depth, the queue depth comprising a sum of a weighted number of pending reads and a weighted number of pending writes (Simionescu [0044] "Based on one or more characteristics associated with the type of flash-based storage elements present in a set of storage devices coupled to the host bus adapter, a RAID type, I/O queue depth, and in some cases I/O sizes, a data storage driver determines when it is proper to change the mode of operation to optimize the performance of write commands issued from the host computer to the data storage controller"; [0046] "For different write command sizes, the driver executes bucket logic. A bucket is assigned for a defined range of I/O sizes. For each bucket, the driver reads a queue depth value from firmware. The queue depth and I/O size are used to determine when to switch from the second or alternative path to the first data path"; Simionescu teaches a system that controls the path (set of drives) that the write command will be written to based off of the depth of the I/O queue weighted by the size of the I/O operation. As the system is monitoring the queue depth and size of all I/O operations, the number of both read and write operations are monitored, weighted, and summed).
As Marshak and Simionescu are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Queue depth of Simionescu. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches monitoring wait times of the queue, however, Marshak also acknowledges that the number of pending writes to a drive (Col. 19 Lines 50-61) is also impactful. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a known technique, such as monitoring queue depth as taught by Simionescu, to take that known .


Claims 8, 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshak in view of Fan et al (US 10,452,680 B1) hereinafter referred to as Fan.

Regarding claim 8, Marshak teaches The system of claim 1, however Marshak teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry wherein a key of the entry comprises the user address and a value of the entry comprises the one or more corresponding physical addresses.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein a key of the entry comprises the user address and a value of the entry comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
Marshak and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

Regarding claim 9, the combination of Marshak and Fan teaches The system of claim 8, wherein for each write request, the key of the corresponding entry further comprises a data length, and the value of the corresponding entry further comprises the RAID encoding (Fan Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The schema includes the length of the data and the volume reference. As each volume is part of a tier, and each tier of Marshak has a predefined RAID encoding, in combination the RAID encoding is indirectly shown by the volume id).

Regarding claim 13, Marshak teaches The system of claim 10, however Marshak teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry wherein a key of the entry comprises the user address and a data length, and wherein a value of the entry comprises the one or more corresponding physical addresses on the selected set of M storage drives and the RAID encoding.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree") wherein a key of the entry comprises the user address and a data length, and wherein a value of the entry comprises the one or more corresponding physical addresses on the selected set of M storage drives and the RAID encoding (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address which can also include the data length, and the entry in the schema contains a pointer to the location of the data (physical address). As each volume is part of a tier, and each tier of Marshak has a predefined RAID encoding, in combination the RAID encoding is indirectly shown by the volume id).
Marshak and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

Regarding claim 20, Marshak teaches The method of claim 14, however Marshak teaches controlling metadata using tables, and thus does not explicitly teach maintaining a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry wherein a key of the entry comprises the user address and a data length, and wherein a value of the entry comprises the one or more corresponding physical addresses on the selected set of M storage drives and the RAID encoding.
maintaining a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree") wherein a key of the entry comprises the user address and a data length, and wherein a value of the entry comprises the one or more corresponding physical addresses on the selected set of M storage drives and the RAID encoding (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address which can also include the data length, and the entry in the schema contains a pointer to the location of the data (physical address). As each volume is part of a tier, and each tier of Marshak has a predefined RAID encoding, in combination the RAID encoding is indirectly shown by the volume id).
As Marshak and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 



/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132